        Case 6:17-cv-00115-BMM Document 154 Filed 09/21/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

    JESS J. DAVIES,
                                                CV 17-115-H-BMM
                      Plaintiff,
         vs.                                    ORDER

    UNITED STATES ENVIRONMENTAL
    PROTECTION AGENCY; and
    ANDREW WHEELER, Administrator,1

                      Defendants.


        The parties having stipulated to dismiss the above-captioned matter with

prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

and good cause appearing,

        IT IS ORDERED that this case is DISMISSED WITH PREJUDICE, each

party to bear its own costs and fees. The Clerk of Court is directed to CLOSE this

case.

        DATED this 21st day of September, 2020.




1
 Pursuant to Fed. R. Civ. P. 25(d), the current Administrator of the Environmental
Protection Agency, Andrew Wheeler, is automatically substituted for former
Administrator Scott Pruitt.
